Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Claims 1 is allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the Species I (Fig. 2-8, 10-12-stepped locating pin socket with threads and stepped locating pin with no threads) and Species V: Fig. 14-15, as set forth in the Office action mailed on 12/28/2020, is hereby withdrawn and claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Pangrle (Reg. No. 42973) on June 14, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 3, 5, and 11 have been canceled. 

Claim 8. (Currently Amended) The turbocharger of claim 1 wherein an axial length of the seating portion of the stepped locating pin is less than the axial length of the pin portion and the transition region of the stepped locating pin.
Claim 21. (currently amended) A turbocharger comprising: a center housing that comprises a through bore and a stepped locating pin socket that comprises a through bore opening, a stepped locating pin opening, a step from a smaller diameter pin portion to a larger diameter threadless seating portion and a threaded portion between the threadless seating portion and the stepped locating pin opening, wherein the step forms a stop surface defined by a smaller inner diameter and a larger outer diameter of the stepped locating pin socket; a bearing disposed in the through bore wherein the bearing comprises an opening; and a stepped locating pin, wherein the stepped locating pin comprises a step from a smaller diameter pin portion, received in part in the pin portion of the stepped locating pin socket and in part by the opening of the bearing, to a larger diameter seating portion, secured via an interference fit between a cylindrical surface of the seating portion of the stepped locating pin and a cylindrical surface in the seating portion of the stepped locating pin socket, wherein the step of the stepped locating pin forms a stop surface that contacts the stop surface of the stepped locating pin socket to axially position the stepped locating pin in the stepped locating pin socket.

The above claims have been canceled as being drawn to non-elected species. Claims 8 and 21 have been amended to clarify the claim verbiage. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Mathieu (US 20100068053) discloses a turbocharger housing (210) comprising a stepped locating pin socket (302) and a bearing (220) which is placed in position via a stepped locating pin (320) as claimed in independent claims 1, 18 and 21. However, Matheiu does not disclose the seating portion of the stepped locating pin and the seating portion of the stepped locating pin socket comprise corresponding cylindrical surfaces which are secured via interference fit. Modifying the shape of the seating portions of the stepped locating pin and the stepped locating socket of Matheiu by constructing them to be cylindrical shape is impermissible hindsight reconstruction and would render Matheiu's apparatus, inoperative as originally intended by Matheiu. Therefore, the claims are deemed allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745